Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 14-18, drawn to a compressive structural element, classified in B23B 3/12.
II. Claims 2 and 19, drawn to structure comprising and actuator having one or more layers of propellant, classified in F41H 5/007.
III. Claims 3-13, drawn to a kill vehicle, classified in F41H 11/02, 11/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, inventions I and II inventions as claimed have a materially different design, mode of operation, function or effect, and inventions I and II are not obvious variants.  The scope of at least independent claims 1 and 14 of invention I potentially encompasses an enclosure such as a shipping container used in air freight, whereas the scope of independent claims 2 and 19 of invention II is specific to enclosures comprising an actuator having one or more layers of propellant in a second cavity thereof and does not potentially encompass shipping containers.  
Inventions II and III are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious 
Inventions I and III are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, inventions I and III as claimed have a materially different design, mode of operation, function or effect, and inventions I and III are not obvious variants.  The scope of at least independent claims 1 and 14 of invention I potentially encompasses an enclosure such as a shipping container used in air freight, whereas the scope of independent claims 3, 12 and 13 of invention III is limited to a kill vehicle and does not potentially encompass shipping containers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112(a). Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species of Kill Vehicle; the applicant should select only one of the following species:
Kill Vehicle Species A, the embodiment 260 shown in Figs. 8 & 9.
Kill Vehicle Species B, the embodiment 320 shown in Fig. 12.
Kill Vehicle Species C, the embodiment 340 shown in Fig. 13.
Kill Vehicle Species D, the embodiment 360 shown in Figs. 14 and 15a.
Kill Vehicle Species E, the embodiment shown in Fig. 15b (a modification of Species D).
Kill Vehicle Species F, the embodiment 380 shown in Figs. 16 and 17.

This application contains claims directed to the following patentably distinct subspecies of a Rigid Mass Component for a Kill Vehicle;  the applicant should elect a subspecies that clearly matches with the elected Kill Vehicle Species:  
Rigid Mass Component subspecies A, the rigid mass component 150 for a kill vehicle in the form or a housing for electronic components as shown in Fig. 4.
Rigid Mass Component subspecies B, the rigid mass component 180 for a kill vehicle in the form of a battery as shown in Fig. 5.
Rigid Mass Component subspecies C, the rigid mass component 200, 220 for a kill vehicle in the form of a fuel tank as shown in Fig. 6. 
Rigid Mass Component subspecies D, the rigid mass component 240 for a kill vehicle for holding explosive materials as shown in Fig. 7.
Rigid Mass Component subspecies E, the rigid mass component 280 for a kill vehicle having an empty inner cavity as shown in Fig. 10.
Rigid Mass Component subspecies F, the rigid mass component 300 for a kill vehicle in the form of an actuator stack provided in the empty inner cavity as shown in Fig. 11.

The species and subspecies are independent or distinct because they define patentably distinct species of the Kill Vehicle and subspecies of the Rigid Mass Component. In addition, these species and subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641